DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/30/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of USPN 10,232,144, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record as amended by the applicant on 06/30/2021.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure recited in independent claims 1 and 11.
The closest prior art of record is Stam et al. (PGPub 2013/0245606); and Keeley et al. (PGPub 2011/0184455).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure comprising a system for electrically inducing a change in state of a hydrogel of a medical implant comprising: 

a voltage source linked to the medical implant comprising the hydrogel.
Specifically, regarding independent claims 1 and 11, the prior art to Stam and Keeley, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein an electrical current is configured to travel in a first direction between the voltage source, a patient's body, and the hydrogel of the medical implant to control contraction and/or expansion of the hydrogel of the medical implant; or
wherein an electrical current is configured to travel in a first direction between the voltage source and the hydrogel of the medical implant to polarize the hydrogel of the medical implant when outside of a delivery catheter.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for 

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/29/2021